Citation Nr: 1108066	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for depression, to include as secondary to epilepsy.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to epilepsy.  


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for epilepsy, depression, and IBS.  In September 2010, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to service connection for bilateral tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The Veteran contends that his narcolepsy is related to head injuries sustained in service.  He contends that while stationed in Okinawa, Japan, in July 1985, he lost consciousness while in his dormitory and was found on the hallway floor.  He was hospitalized for one week for further testing but he is not aware that a specific diagnosis was provided.  He contends that while he was stationed in Turkey in 1990, he was working on the cowling of an aircraft when a strong gust of wind flung him and the cowling about 100 yards down the flight line.  He recalls briefly losing consciousness and being sent home for the day in order to rest and watch his headache.  He contends that he sustained a number of other mild injuries to his head in the form of bumps and knocks while working on the flight maintenance crew.  He alternatively contends that his epilepsy is due to the inhalation of industrial chemicals including MEK and aviation gas, or that his epilepsy is due to the loud noises of running jet engines in a confined space.  

The Veteran contends that his depression is related to his epilepsy because the stress of his epileptic seizures has contributed to his depression.  He contends that his IBS is secondary to his epilepsy because the medications that he must take to control his epilepsy causes the side effect of IBS.

Unfortunately in this case, the majority of the Veteran's service treatment records are unavailable.  In February 2007, the National Personnel Records Center stated that all available service treatment records and service personnel records had been sent to the RO.  In March, May, and June 2009, the 39th Medical Group at the Incirlik Air Force Base in Turkey, the 18th Medical Group at Kadena Air Force Base in Japan, and the U.S. Naval Hospital in Okinawa, Japan, respectively replied that no records existed for the Veteran at their facilities.  Further, the Veteran's service personnel records reflect that on separation from service, his service treatment records were noted as missing.  The Veteran was advised of the loss of his records in July 2007 and asked to provide additional service documents in support of his claim. 

The Board notes, however, that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

The Board further notes that available service treatment records reflect only that on December 1981 entrance examination, the Veteran denied any history of epilepsy, periods of unconsciousness, depression, or indigestion.  The only other record, a June 1992 eye examination conducted at Incirlik Air Force Base, reflects a diagnosis of conjunctivitis with no history of injury to the eye.

Post-service treatment records reflect that the Veteran suffered his first epileptic seizure in March 1994.  At that time, he gave no history of birth trauma but did report that he had sustained a mild head injury several years previously.  He was started on medication to control his epilepsy.  An August 2001 MRI revealed a left temporal lesion that was felt to be related to an old head injury.  The Veteran reported that he had sustained a head injury in service in 1984 and that injury was thought to be a possible etiology of his current narcolepsy.  The Veteran suffered another seizure in July 2005 and once again his medications were adjusted.  At his September 2010 hearing before the Board, he reported that his seizures had recently tapered to a lesser extent due to a lower stress level and medication management.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, although the Veteran's service treatment records are missing with regard to his contended head injuries, the Veteran has provided credible testimony of the in-service events,  the inhalation of fumes, and exposure to loud noise.  Accordingly, because the etiology of the Veteran's narcolepsy remains unclear to the Board, and the Veteran has not yet been afforded a VA examination regarding the multiple contentions set forth as to the etiology of his narcolepsy, a VA examination should be scheduled prior to further adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to entitlement to service connection for depression and IBS, to include as secondary to epilepsy, the Board finds that these claims are inextricably intertwined with the Veteran's pending claim for service connection for epilepsy, as the resolution of that claim might have significant bearing upon the claims for service connection for depression and IBS.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

However, the Board finds that additional development is necessary with regard to the claims for service connection for depression and IBS.

The Board finds that the duty to assist has not been met.  As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his depression and IBS developed as a result of his epilepsy.

The Veteran has not been given VCAA notice for his secondary service connection claim, namely, how to demonstrate that his epilepsy caused or aggravated his depression and IBS.  Notification of the duties to assist for this type of service connection claim must be provided to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice regarding what evidence is necessary to establish that his current depression and irritable bowel syndrome were caused or aggravated by his epilepsy (i.e., the elements of evidence to support secondary service connection).

2.  Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization in Japan in 1985.  The Board notes that service hospitalization records and mental health treatment records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization records.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his narcolepsy.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's epilepsy is related to the contended 1985 loss of consciousness when the Veteran fell to the floor, the contended 1990 flight line head injury, the inhalation of fumes such as MEK and aviation gas, or to exposure to constant noise of jet engines.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and after service.  The examiner should reconcile any opinion reached with the July 2001 private record and accompanying MRI results which seem to relate the Veteran's epilepsy to his reported 1984 head injury. 

4.  Then, readjudicate the claims for service connection for epilepsy, for depression, to include as secondary to epilepsy, and for IBS, to include as secondary to epilepsy.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




